                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

UNITED STATES OF AMERICA,

                              Plaintiff,             :      Case No. 1:15-cr-119


                                                            District Judge Susan J. Dlott
       -   vs   -                                           Magistrate Judge Michael R. Merz

DAYMOND WILLIAMS,


                              Defendant.             :



       ORDER ADOPTING REPORT AND RECOMMENDATIONS


       This action under 28 U.S.C. § 2255 is before the Court on Defendant’s Objections (ECF

No. 309) to the Magistrate Judge’s Report and Recommendations (the “Report,” ECF No. 306).

The United States has responded to the Objections (ECF No. 314).

       The case was referred to the Magistrate Judge under 28 U.S.C. § 636(b)(1)(A), (B), and

(C) and § 636(b)(3) (Order, ECF No. 258). The Court reviews de novo recommendations on

prisoner petitions under Fed.R.Civ.P. 72(b)(3) and has done so in this case.

       Defendant filed his § 2255 Motion pro se, but has had the assistance of counsel appointed

under the Criminal Justice Act since shortly after it was filed (ECF No. 263). Defendant was

granted requested discovery (ECF No. 272) and an evidentiary hearing (ECF No. 291). That

hearing was held March 1, 2019, and has been transcribed (ECF No. 302).



                                                1
       Defendant’s Motion to Vacate pleads one ground for relief: ineffective assistance of trial

counsel for failure to argue for a reduction of the role enhancement recommended by the Probation

Officer from three points to two or none (Motion, ECF No. 257, PageID 846, 855). In a lengthy

section of the Motion written by another inmate, Defendant argues that he did not have sufficient

control over other participants in the conspiracy to warrant points for enhancement. However, as

the Magistrate Judge correctly notes in the Report, what is at issue in this § 2255 proceeding is

whether it was ineffective assistance of trial counsel for his trial attorney, Tim McKenna, not to

make that argument. He could not have made that argument himself on direct appeal because he

had waived his appeal rights as part of the plea agreement (Report, ECF No. 306, PageID 1612-

15).

       On the merits of the ineffective assistance of trial counsel claim as pleaded, the Magistrate

Judge heard testimony from both McKenna and the Defendant. McKenna testified that the original

PSR recommended an enhancement of four points for Williams’ role in the conspiracy. McKenna

persuaded the probation officer to reduce that to three points and he testified Williams was “happy”

with that reduction. The United States was also agreeable to that reduction and the Court sentenced

Defendant to 108 months at the bottom of the calculated guideline range. The Magistrate Judge

credited McKenna’s testimony over that of Williams for reasons explained in the Report (ECF No.

306, PageID 1623). The credibility determination of a Magistrate Judge who has heard live

testimony is entitled to deference. Blankenburg v. Warden, 2019 U.S. Dist. LEXIS 167492 (S.D.

Ohio Sep. 29, 2019)(Barrett, J.), citing Peveler v. United States, 269 F.3d 693, 702 (6th Cir. 2001).

       The Report applied the applicable legal standard from Strickland v. Washington, 466 U.S.

668 (1984). The Magistrate Judge found no deficient performance because “[n]o authority is

offered to the proposition that a lawyer must continue to argue for eliminating an enhancement



                                                 2
when is client is “happy” with a one-level reduction, especially when, in the lawyer’s professional

judgment, the facts warrant (or the judge is likely to find they warrant) some role enhancement.”

(ECF No. 306, PageID 1624. The Report also found against Williams on the prejudice prong of

Strickland because “it is completely speculative whether the [Court’s] findings would have been

the same if the three-level role enhancement had been contested.” Id. at PageID 1625.

       Williams objects that “[t]he Magistrate Judge erred in finding that ‘anyone in Williams’s

position in the conspiracy could easily have proved role enhancement did not apply.’” (Objections,

ECF No. 309, PageID 1630, purportedly quoting Report, ECF No. 306, PageID 1624.) The whole

sentence from which the quotation is taken is

               There certainly is no proof that, with competent counsel, that anyone
               in Williams’s position in the conspiracy could easily have proved
               role enhancement did not apply, especially in light of the other
               damaging information which the government could have adduced
               either in support of the enhancement or in support of other factors
               to increase the penalty (e.g., drugs stored at grandmother’s house,
               derivation of livelihood from the conspiracy, etc.).


Williams objects that the Magistrate Judge in this passage shifted the burden of proof to Defendant

when in fact the burden of proving the role enhancement was on the United States. But that

objection misreads the Report. The Magistrate Judge did not suggest that the burden of disproving

role enhancement was on the Defendant.          Instead, the Report discusses the context:     the

government gave up the opportunity to present evidence in favor of role enhancement and

Defendant gave up the opportunity to rebut that evidence when both sides agreed to an uncontested

three-point enhancement.




                                                 3
       Williams objects that the evidence the Magistrate Judge says could have been adduced at

sentencing was in fact adduced (Objections, ECF No. 309, PageID 1631). However, examination

of the transcript from sentencing shows that no evidence at all was presented (ECF No. 245).

       Williams faults the Report for not analyzing “the legal basis to support defense counsel’s

argument reference the enhancement. . .” The question of whether a defendant exercised sufficient

control to qualify for a role enhancement under the Guidelines is heavily fact dependent. In

agreeing to a reduction from four points to three, both the government and the Defendant waived

their respective opportunities to present evidence relating to those facts.

       Having reviewed de novo those portions of the Report to which objection was made, the

Court concludes the Report is neither clearly erroneous nor contrary to law and it is hereby

ADOPTED. Because reasonable jurists would not disagree with this conclusion, Petitioner is

denied a certificate of appealability and the Court certifies to the Sixth Circuit that any appeal

would be objectively frivolous and therefore should not be permitted to proceed in forma pauperis.



October _1__, 2019.

                                                          ____s/Susan J. Dlott____
                                                                    Susan J. Dlott
                                                              United States District Judge




                                                  4
